DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
 	Claim(s) 27 and 34-35 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
 	Applicant’s corrections to the drawings have been considered and the drawing objection filed on 07/01/2022 has been withdrawn.
 	The objection to applicant's specification made on 07/01/2022 is withdrawn in response to applicant’s correction.
	Applicant's arguments filed 10/03/2022 with respect to claim(s) 1, 13, and 25 have been fully considered but they are not persuasive.	Applicant’s argument:	On pg. 19, Applicant argues that Panigrahi does not disclose the amendment of claim 1 because “Panigrahi indicates that a D2D communication mode can be considered for network communications if the channel conditions between the user device (104 C) and the eNB (103) are bad”.	On pgs. 20-21, Applicant argues that claims 13 and 25 are allowable.	Examiner’s response:	Examiner respectfully disagrees. Amended claims 1, 13, and 25 are broadly written and are therefore broadly interpreted. For example, “controlling conveyance of second wireless communications over the allocated wireless bandwidth to multiple communication devices depending on the determined wireless interference” is broadly interpreted as controlling a communication over allocated wireless bandwidth to devices based on the determined wireless interference. Panigrahi discloses that the eNB 102 uses scheduled resource blocks to transmit data communication to the user device 104C by using a cellular communication mode and then changes the mode to a D2D communication mode to transmit the data communication when SINR is bad between the eNB and the user device 104C, see Fig. 1 and [0034]-[0035]. Applicant may want to amend the claim to define “conveyance”.

Claim Objections
 	Claim(s) 33 is/are objected to because of the following informalities:  
Claim 33 recites “RSRP”, “SNIR”, and “CQI”. Acronyms must be specified.	Appropriate correction is required.

Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim(s) 1, 3-4, 12-13, 15-16, 24-26, 29, and 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) of application 17/159290 in view of Panigrahi et al. (US 2017/0026885 A1).

Regarding claim 1, AAPA discloses A method comprising: 
receiving allocation of wireless bandwidth from an allocation management resource over a network (pg. 1 ll. 16-24, 28-29 pg. 2 ll. 7-9: CBSD, such as a base station, receives allocation of a plurality of wireless channels from a conventional CBRS band (=wireless bandwidth) from a spectrum access service (SAS) (=allocation management resource) in a CBRS network);
partitioning the allocated bandwidth received from the allocation management resource into different bandwidth portions (pg. 2 ll. 7-9: the CBSD/base station uses the allocated bandwidth to provide a plurality of devices access to the Internet. For example, pg. 1 ll. 28-31: the allocated conventional CBRS band has different portions of bandwidths, i.e., PAL wireless channels, GAA wireless channels, or a combination of both (=different bandwidth portions). Pg. 1 ll. 23-24: the plurality of wireless channels from the SAS are allocated for its use. For example, pg. 1 l. 32 – pg. 2 l. 6: PAL wireless channels are licensed wireless channels and GAA wireless channels are allocated to the general public. Note: “partitioning the allocated bandwidth … into different bandwidth portions” is read as the CBSD/base station making a distinction between the plurality of allocated wireless channels from the conventional CBRS band when providing Internet access to devices based on the use of the wireless channels, i.e., PAL wireless channels are provided to licensed entities while GAA wireless channels are provided to the general public);
determining wireless interference associated with transmission of first wireless communications over the different bandwidth portions of the allocated wireless bandwidth from a wireless base station (pg. 1 ll. 20-24, 28-31, pg. 2 ll. 7-9: CBSD/base station (=wireless base station) uses the plurality of allocated wireless channels from the conventional CBRS band, i.e., PAL wireless channels, GAA wireless channels, or a combination of both (=different portions of the allocated bandwidth) to provide devices access to the Internet (=transmission of first wireless communications). Pg. 1 ll. 20-21, 24-27: to prevent interference when wireless interference is above a threshold level, SAS provides a controlled allocation (incl. allocation and deallocation) of the wireless channels to the CBSD. For example, pg. 2 ll. 1-6: based on existence of interference, PAL and/or GAA wireless channels are allocated by the SAS. Note: “determining wireless interference” is read as the CBSD/base station receiving controlled allocation of wireless channels by the SAS to prevent interference when the wireless channels are above a threshold level).
AAPA does not disclose controlling conveyance of second wireless communications over the allocated wireless bandwidth to multiple communication devices depending on the determined wireless interference.
However, Panigrahi discloses in Fig. 1 and [0034] the eNB 102 provides cellular communication, i.e., data communication, via a cellular link (=first wireless communications) to the user device 104D and the user device 104C over scheduled resource blocks (=allocated wireless bandwidth), and Panigrahi further discloses controlling conveyance of second wireless communications over the allocated wireless bandwidth to multiple communication devices depending on the determined wireless interference (Fig. 1, [0034]-[0035]: when the channel condition, i.e., SINR, between the user device 104C and the eNB 102 is bad, the eNB 102 provides data communication to the user device 104C via the user device 104D by using a D2D communication mode (=second wireless communications) over the scheduled RBs (=allocated wireless bandwidth) while providing data communication to the user device 104D via the cellular link).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to provide data communication to a user device 104D via a cellular link when channel condition is good and to provide data communication to a user device 104C via another user device by using a D2D communication mode when channel condition is bad, as taught by Panigrahi.
Doing so provides a device-to-device offloading technique in LTE networks by using a network assisted D2D communication mode (Panigrahi: Fig. 1, [0027]-[0034]).

Regarding claim 13, AAPA discloses A system comprising: 
communication management hardware operative to (pg. 1 ll. 21: a CBSD such as a wireless base station):
receive allocation of wireless bandwidth from an allocation management resource over a network (pg. 1 ll. 16-24, 28-29 pg. 2 ll. 7-9: CBSD, such as a base station, receives allocation of a plurality of wireless channels from a conventional CBRS band (=wireless bandwidth) from a spectrum access service (SAS) (=allocation management resource) in a CBRS network);
partition the allocated wireless bandwidth received from the allocation management resource into different bandwidth portions (pg. 2 ll. 7-9: the CBSD/base station uses the allocated bandwidth to provide a plurality of devices access to the Internet. For example, pg. 1 ll. 28-31: the allocated conventional CBRS band has different portions of bandwidths, i.e., PAL wireless channels, GAA wireless channels, or a combination of both (=different bandwidth portions). Pg. 1 ll. 23-24: the plurality of wireless channels from the SAS are allocated for its use. For example, pg. 1 l. 32 – pg. 2 l. 6: PAL wireless channels are licensed wireless channels and GAA wireless channels are allocated to the general public. Note: “partitioning the allocated bandwidth … into different bandwidth portions” is read as the CBSD/base station making a distinction between the plurality of allocated wireless channels from the conventional CBRS band when providing Internet access to devices based on the use of the wireless channels, i.e., PAL wireless channels are provided to licensed entities while GAA wireless channels are provided to the general public);
determine wireless interference associated with transmission of first wireless communications over the different bandwidth portions of the allocated wireless bandwidth from a wireless base station (pg. 1 ll. 20-24, 28-31, pg. 2 ll. 7-9: CBSD/base station (=wireless base station) uses the plurality of allocated wireless channels from the conventional CBRS band, i.e., PAL wireless channels, GAA wireless channels, or a combination of both (=different portions of the allocated bandwidth) to provide devices access to the Internet (=transmission of first wireless communications). Pg. 1 ll. 20-21, 24-27: to prevent interference when wireless interference is above a threshold level, SAS provides a controlled allocation (incl. allocation and deallocation) of the wireless channels to the CBSD. For example, pg. 2 ll. 1-6: based on existence of interference, PAL and/or GAA wireless channels are allocated by the SAS. Note: “determining wireless interference” is read as the CBSD/base station receiving controlled allocation of wireless channels by the SAS to prevent interference when the wireless channels are above a threshold level).
AAPA does not disclose control conveyance of second wireless communications over the allocated wireless bandwidth to multiple communication devices depending on the determined wireless interference.
However, Panigrahi discloses in Fig. 1 and [0034] the eNB 102 provides cellular communication, i.e., data communication, via a cellular link (=first wireless communications) to the user device 104D and the user device 104C over scheduled resource blocks (=allocated wireless bandwidth), and Panigrahi further discloses control conveyance of second wireless communications over the allocated wireless bandwidth to multiple communication devices depending on the determined wireless interference (Fig. 1, [0034]-[0035]: when the channel condition, i.e., SINR, between the user device 104C and the eNB 102 is bad, the eNB 102 provides data communication to the user device 104C via the user device 104D by using a D2D communication mode (=second wireless communications) over the scheduled RBs (=allocated wireless bandwidth) while providing data communication to the user device 104D via the cellular link).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to provide data communication to a user device 104D via a cellular link when channel condition is good and to provide data communication to a user device 104C via another user device by using a D2D communication mode when channel condition is bad, as taught by Panigrahi.
Doing so provides a device-to-device offloading technique in LTE networks by using a network assisted D2D communication mode (Panigrahi: Fig. 1, [0027]-[0034]).

Regarding claim 25, AAPA discloses Computer-readable storage hardware having instructions stored thereon, the instructions, when carried out by computer processor hardware, cause the computer processor hardware to (pg. 1 ll. 21: a CBSD such as a wireless base station):
receive allocation of wireless bandwidth (pg. 1 ll. 16-24, 28-29 pg. 2 ll. 7-9: CBSD, such as a base station, receives allocation of a plurality of wireless channels from a conventional CBRS band (=wireless bandwidth) from a spectrum access service (SAS) in a CBRS network);
partition the allocated wireless bandwidth (pg. 2 ll. 7-9: the CBSD/base station uses the allocated bandwidth to provide a plurality of devices access to the Internet. For example, pg. 1 ll. 28-31: the allocated conventional CBRS band has different portions of bandwidths, i.e., PAL wireless channels, GAA wireless channels, or a combination of both. Pg. 1 ll. 23-24: the plurality of wireless channels from the SAS are allocated for its use. For example, pg. 1 l. 32 – pg. 2 l. 6: PAL wireless channels are licensed wireless channels and GAA wireless channels are allocated to the general public. Note: “partitioning the allocated bandwidth” is read as the CBSD/base station making a distinction between the plurality of allocated wireless channels from the conventional CBRS band when providing Internet access to devices based on the use of the wireless channels, i.e., PAL wireless channels are provided to licensed entities while GAA wireless channels are provided to the general public); 
determine wireless interference associated with transmission of first wireless communications over the partitioned allocated wireless bandwidth from a wireless base station (pg. 1 ll. 20-24, 28-31, pg. 2 ll. 7-9: CBSD/base station (=wireless base station) uses the plurality of allocated wireless channels from the conventional CBRS band, i.e., PAL wireless channels, GAA wireless channels, or a combination of both (=different portions of the allocated bandwidth) to provide devices access to the Internet (=transmission of first wireless communications). Pg. 1 ll. 20-21, 24-27: to prevent interference when wireless interference is above a threshold level, SAS provides a controlled allocation (incl. allocation and deallocation) of the wireless channels to the CBSD. For example, pg. 2 ll. 1-6: based on existence of interference, PAL and/or GAA wireless channels are allocated by the SAS. Note: “determining wireless interference” is read as the CBSD/base station receiving controlled allocation of wireless channels by the SAS to prevent interference when the wireless channels are above a threshold level).
AAPA does not disclose control conveyance of second wireless communications over the allocated wireless bandwidth over the allocated wireless bandwidth to multiple communication devices depending on the determined wireless interference.
However, Panigrahi discloses in Fig. 1 and [0034] the eNB 102 provides cellular communication, i.e., data communication, via a cellular link (=first wireless communications) to the user device 104D and the user device 104C over scheduled resource blocks (=allocated wireless bandwidth), and Panigrahi further discloses control conveyance of second wireless communications over the allocated wireless bandwidth over the allocated wireless bandwidth to multiple communication devices depending on the determined wireless interference (Fig. 1, [0034]-[0035]: when the channel condition, i.e., SINR, between the user device 104C and the eNB 102 is bad, the eNB 102 provides data communication to the user device 104C via the user device 104D by using a D2D communication mode (=second wireless communications) over the scheduled RBs (=allocated wireless bandwidth) while providing data communication to the user device 104D via the cellular link).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to provide data communication to a user device 104D via a cellular link when channel condition is good and to provide data communication to a user device 104C via another user device by using a D2D communication mode when channel condition is bad, as taught by Panigrahi.
Doing so provides a device-to-device offloading technique in LTE networks by using a network assisted D2D communication mode (Panigrahi: Fig. 1, [0027]-[0034]).

Regarding claim(s) 3 and 15, AAPA in view of Panigrahi discloses all features of claim(s) 1 and 13 as outlined above. 
AAPA does not disclose, but Panigrahi discloses wherein controlling conveyance of the second wireless communications over the allocated wireless bandwidth includes (Fig. 1, [0034]-[0035]: when the channel condition, i.e., SINR, between the user device 104C and the eNB 102 is bad, the eNB 102 provides data communication to the user device 104C via the user device 104D by using a D2D communication mode (=second wireless communications) over the scheduled RBs while providing data communication to the user device 104D via the cellular link): 
20operating a portion of the multiple communication devices in a device-to-device mode in which a first communication device of the multiple communication devices receives a wireless message from the wireless base station and wirelessly transmits the wireless message to a second communication device of the multiple communication devices in response to detecting that the wireless 25interference is above a threshold level (Fig. 1, [0034]-[0035]: if channel conditions, i.e., SINR, is bad, the eNB 102 uses user device 104D to forward data transmissions between the eNB 102 and the user device 104C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to provide data communication to a user device 104C via another user device by using a D2D communication mode when channel condition between the eNB 102 and the user device 104C is bad, as taught by Panigrahi.
Doing so provides a device-to-device offloading technique in LTE networks by using a network assisted D2D communication mode (Panigrahi: Fig. 1, [0027]-[0034]).

Regarding claim(s) 4, AAPA in view of Panigrahi discloses all features of claim(s) 1 as outlined above. 
AAPA discloses wherein determining the wireless interference includes (pg. 1 ll. 20-21, 24-27: to prevent interference when wireless interference is above a threshold level, SAS provides a controlled allocation (incl. allocation and deallocation) of the wireless channels to the CBSD): 
partitioning the allocated bandwidth into a first bandwidth portion and a second bandwidth portion (pg. 1 ll. 20-23, 28-31 and pg. 2 ll. 1-6: the CBSD receives wireless channels in the conventional CBRS band for respective UEs, i.e., PAL wireless channels (=first bandwidth portion) and GAA wireless channels (=second bandwidth portion). Note: the recited portions can also be interpreted differently: pg. 1 ll. 20-23, 28-31 and pg. 2 ll. 1-6: the CBSD receives wireless channels in the conventional CBRS band for respective UEs, i.e., PAL wireless channels are dedicated for paying/licensed users, i.e., one PAL wireless channel (=first bandwidth portion) for one user and another PAL wireless channel (=second bandwidth portion) for another user); Docket No.: CHTR-2020-150 -48- 
communicating a first portion of the first wireless communications from the wireless base station over the first bandwidth portion to a first communication device of the multiple communication devices (pg. 1 ll. 20-23, 28-31 and pg. 2 ll. 1-6: the CBSD receives wireless channels in the conventional CBRS band for respective UEs, i.e., PAL wireless channels (=first bandwidth portion) is dedicated for paying/licensed users. pg. 1 ll. 20-23 and pg. 2 ll. 7-9: the CBSD uses the allocated wireless channels to support communications, i.e. provide access to the Internet (=first wireless communication), with respective UEs (=first communication device because UEs is written in plural form). Note: based on the alternative interpretation, the one PAL wireless channel is used by one user); and 
communicating a second portion of the first wireless communications from the wireless 5base station over the second bandwidth portion to a second communication device of the multiple communication devices (pg. 1 ll. 20-23, 28-31 and pg. 2 ll. 1-6: the CBSD receives wireless channels in the conventional CBRS band for respective UEs, i.e., GAA wireless channels (=second bandwidth portion) is dedicated for users in the general public / non-licensed users. pg. 1 ll. 20-23, and pg. 2 ll. 7-9: the CBSD uses the allocated wireless channels to support communications, i.e. provide access to the Internet (=second portion of the first wireless communications) with respective UEs (=second communication device because UEs is written in plural form). Note: based on the alternative interpretation, the another PAL wireless channel is used by another user).

Regarding claim(s) 16, AAPA in view of Panigrahi discloses all features of claim(s) 13 as outlined above. 
AAPA discloses wherein the communication management hardware is further operative to: 
partition the allocated bandwidth into a first virtual bandwidth and a second virtual bandwidth (pg. 1 ll. 20-23, 28-31 and pg. 2 ll. 1-6: the CBSD receives wireless channels in the conventional CBRS band for respective UEs, i.e., PAL wireless channels (=first virtual bandwidth) and GAA wireless channels (=second virtual bandwidth). Note: the recited portions can also be interpreted differently: pg. 1 ll. 20-23, 28-31 and pg. 2 ll. 1-6: the CBSD receives wireless channels in the conventional CBRS band for respective UEs, i.e., PAL wireless channels are dedicated for paying/licensed users, i.e., one PAL wireless channel (=first virtual bandwidth) for one user and another PAL wireless channel (=second virtual bandwidth) for another user); Docket No.: CHTR-2020-150 -48- 
communicate a first portion of wireless messages from the wireless base station over the first virtual bandwidth to a first communication device of the multiple communication devices (pg. 1 ll. 20-23, 28-31 and pg. 2 ll. 1-6: the CBSD receives wireless channels in the conventional CBRS band for respective UEs, i.e., PAL wireless channels (=first virtual bandwidth) is dedicated for paying/licensed users. pg. 1 ll. 20-23 and pg. 2 ll. 7-9: the CBSD uses the allocated wireless channels to support communications, i.e. provide access to the Internet (=first portion of wireless messages), with respective UEs (=first communication device because UEs is written in plural form). Note: based on the alternative interpretation, the one PAL wireless channel is used by one user); and 
communicate a second portion of wireless messages from the wireless 5base station over the second virtual bandwidth to a second communication device of the multiple communication devices (pg. 1 ll. 20-23, 28-31 and pg. 2 ll. 1-6: the CBSD receives wireless channels in the conventional CBRS band for respective UEs, i.e., GAA wireless channels (=second virtual bandwidth) is dedicated for users in the general public / non-licensed users. pg. 1 ll. 20-23, and pg. 2 ll. 7-9: the CBSD uses the allocated wireless channels to support communications, i.e. provide access to the Internet (=second portion of wireless messages) with respective UEs (=second communication device because UEs is written in plural form). Note: based on the alternative interpretation, the another PAL wireless channel is used by another user).

Regarding claim(s) 12 and 24, AAPA in view of Panigrahi discloses all features of claim(s) 1 and 13 as outlined above. 
AAPA discloses wherein the allocated wireless bandwidth is allocated from a CBRS (Citizens Band Radio Service) bandwidth (pg. 1, ll. 20-24, 28-31: the allocated one or more wireless channels are in a conventional CBRS band).

Regarding claim(s) 26, AAPA in view of Panigrahi discloses all features of claim(s) 1 as outlined above. 
AAPA discloses partitioning the wireless channel into N virtual bandwidths (pg. 1 ll. 28-31: the allocated conventional CBRS band have different portions of bandwidths, i.e., PAL wireless channels, GAA wireless channels, or a combination of both (=N virtual bandwidths). Pg. 1 l. 32 – pg. 2 l. 9: the wireless base station then uses the allocated bandwidth to provide Internet access to the one or more communication devices, wherein the communication devices may either use PAL wireless channels or GAA wireless channels), where N is an integer greater than or equal to 2 (pg. 1 ll. 28-31: there are 3 possible portions of bandwidths including PAL wireless channels, GAA wireless channels, or a combination of both); and 
determining the wireless interference via transmission of the first 5communications over the N virtual bandwidths (pg. 1 ll. 20-21, 24-27: to prevent interference when wireless interference is above a threshold level, SAS provides a controlled allocation (incl. allocation and deallocation) of the wireless channels to the CBSD. Pg. 1 ll. 28-31: the wireless channels may be PAL wireless channels, GAA wireless channels, or a combination of both).

Regarding claim(s) 29, AAPA in view of Panigrahi discloses all features of claim(s) 1 as outlined above. 
AAPA discloses wherein partitioning the allocated bandwidth includes splitting the allocated wireless bandwidth into a first bandwidth portion and a second bandwidth portion (pg. 1 ll. 28-31: the allocated conventional CBRS band have different portions of bandwidths, i.e., PAL wireless channels (=first bandwidth portion) and GAA wireless channels (=second bandwidth portion)), the first bandwidth portion being a first frequency range within the allocated wireless bandwidth (pg. 1 ll. 28-31: the allocated conventional CBRS band have different portions of bandwidths, i.e., PAL wireless channels (=first bandwidth portion)), the second bandwidth portion being a second frequency range within the allocated wireless bandwidth (pg. 1 ll. 28-31: the allocated conventional CBRS band have different portions of bandwidths, i.e., GAA wireless channels (=second bandwidth portion)).

Regarding claim(s) 32, AAPA in view of Panigrahi discloses all features of claim(s) 1 as outlined above. 
AAPA discloses wherein the different bandwidth portions include a first bandwidth portion of first sub-channels and a second bandwidth portion of second sub-channels (pg. 1 ll. 28-31: the allocated conventional CBRS band has different portions of bandwidths, i.e., PAL wireless channels (=first bandwidth portion of first sub-channels) and GAA wireless channels (=second bandwidth portion of second sub-channels));
i) communicating a first portion of the wireless communications over the first bandwidth portion of first sub-channels to first communication devices (pg. 1 ll. 20-23, 28-31 and pg. 2 ll. 1-6: the CBSD receives wireless channels in the conventional CBRS band for respective UEs, i.e., PAL wireless channels (=first bandwidth portion) is dedicated for paying/licensed users. pg. 1 ll. 20-23 and pg. 2 ll. 7-9: the CBSD uses the allocated wireless channels to support communications, i.e. provide access to the Internet (=first wireless communication), with respective UEs (=first communication device because UEs is written in plural form). Note: based on the alternative interpretation, the one PAL wireless channel is used by one user); and 
ii) communicating a second portion of the wireless communications over the second bandwidth portion of second sub-channels to second communication devices (pg. 1 ll. 20-23, 28-31 and pg. 2 ll. 1-6: the CBSD receives wireless channels in the conventional CBRS band for respective UEs, i.e., GAA wireless channels (=second bandwidth portion) is dedicated for users in the general public / non-licensed users. pg. 1 ll. 20-23, and pg. 2 ll. 7-9: the CBSD uses the allocated wireless channels to support communications, i.e. provide access to the Internet (=second portion of the first wireless communications) with respective UEs (=second communication device because UEs is written in plural form). Note: based on the alternative interpretation, the another PAL wireless channel is used by another user).
AAPA does not disclose, but Panigrahi discloses wherein controlling conveyance of the second wireless communications over the allocated wireless bandwidth to multiple communication devices includes (Fig. 1, [0034]-[0035]: when the channel condition, i.e., SINR, between the user device 104C and the eNB 102 is bad, the eNB 102 provides data communication to the user device 104C via the user device 104D by using a D2D communication mode (=second wireless communications) over the scheduled RBs while providing data communication to the user device 104D via the cellular link): 
i) communicating a first portion of the second wireless communications (Fig. 4, [0035]: in D2D mode, control messages for D2D communication are exchanged between the user device 104 D (=first communication devices) and the eNB 102. The eNB further schedules or assigns RBs for user device 104 D), and 
ii) communicating a second portion of the second wireless communications (Fig. 4, [0035]: in D2D mode, control messages for D2D communication are exchanged between the user device 104 C (=second communication devices) and the eNB 102. The eNB further schedules or assigns RBs for user device 104 C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD when communicating with UEs over the PAL wireless channels and the GAA wireless channels, as taught by AAPA, to further provide control messages for D2D communication to the user devices, as taught by Panigrahi.
Doing so provides a device-to-device offloading technique in LTE networks by using a network assisted D2D communication mode (Panigrahi: Fig. 1, [0027]-[0034]).

	Claim(s) 2, 5-6, 14, 17-18, and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) of application 17/159290 in view of Panigrahi et al. (US 2017/0026885 A1) and Ribeiro et al. (US 2010/0093364 A1).

Regarding claim(s) 2 and 14, AAPA in view of Panigrahi discloses all features of claim(s) 1 and 13 as outlined above. 
AAPA in view of Panigrahi does not disclose, but Ribeiro discloses in Fig. 1B: a base station 103 transmits control signals 123, 125 (=first wireless communications) to UE 101a and UE 101n, and Riberio further discloses wherein determining the wireless interference associated with transmission of the first wireless communications over the allocated wireless bandwidth includes receiving feedback from the multiple communication devices indicating wireless power levels of the multiple communication devices receiving the first wireless communications (Fig. 1B, [0041], [0045], [0047]: BS 103 receives measurement reports including relative power with respect to the UEs or with respect to the link power and further including interference estimates over resources of the network, i.e., indicated in a grant or indicated in a list, in response to receiving the control signals by the UE 101a and UE 101n).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to receive interference estimates and relative power in the form of measurements and in response to receiving control signals, as taught by Ribeiro.
Doing so allows the base station to decide if D2D communication needs dedicated resources or can take place on resources that are also used for cellular communication (Ribeiro: [0041]).

Regarding claim(s) 5, AAPA in view of Panigrahi discloses all features of claim(s) 4 as outlined above. 
AAPA in view of Panigrahi does not disclose, but Ribeiro discloses in Fig. 1B: a base station 103 transmits control signals 123, 125 (=first wireless communications) to UE 101a and UE 101n, and Ribeiro further discloses wherein determining the wireless interference further includes: 
10receiving first feedback, the first feedback indicating an amount of wireless interference associated with the first communication device receiving the first portion of the first wireless communications (Fig. 1B, [0041], [0045], [0047]: BS 103 receives from the UE 101a a first measurement report including interference estimates over resources of the network, i.e., indicated in a grant or indicated in a list, in response to receiving the control signal by the UE 101a. [0046]: the measurement is provided in relative terms and up to 10 dB errors are allowed); and 
receiving second feedback, the second feedback indicating an amount of wireless interference associated with the second communication device receiving the 15second portion of the first wireless communications (Fig. 1B, [0041], [0045], [0047]: BS 103 receives from the UE 101n a second measurement report including interference estimates over resources of the network, i.e., indicated in a grant or indicated in a list, in response to receiving the control signal by the UE 101n. [0046]: the measurement is provided in relative terms and up to 10 dB errors are allowed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to receive interference estimates in the form of measurements associated to receiving control signals, as taught by Ribeiro.
Doing so allows the base station to decide if D2D communication needs dedicated resources or can take place on resources that are also used for cellular communication (Ribeiro: [0041]).

Regarding claim(s) 17, AAPA in view of Panigrahi discloses all features of claim(s) 16 as outlined above. 
AAPA in view of Panigrahi does not disclose, but Ribeiro discloses in Fig. 1B: a base station 103 transmits control signals 123, 125 (=first wireless communications) to UE 101a and UE 101n, and Ribeiro further discloses wherein the communication management hardware is further operative to:
10receive first feedback, the first feedback indicating an amount of wireless interference associated with the first communication device receiving the first portion of wireless messages (Fig. 1B, [0041], [0045], [0047]: BS 103 receives from the UE 101a a first measurement report including interference estimates over resources of the network, i.e., indicated in a grant or indicated in a list, in response to receiving the control signal by the UE 101a. [0046]: the measurement is provided in relative terms and up to 10 dB errors are allowed); and 
receive second feedback, the second feedback indicating an amount of wireless interference associated with the second communication device receiving the 15second portion of wireless messages (Fig. 1B, [0041], [0045], [0047]: BS 103 receives from the UE 101n a second measurement report including interference estimates over resources of the network, i.e., indicated in a grant or indicated in a list, in response to receiving the control signal by the UE 101n. [0046]: the measurement is provided in relative terms and up to 10 dB errors are allowed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to receive interference estimates in the form of measurements associated to receiving control signals, as taught by Ribeiro.
Doing so allows the base station to decide if D2D communication needs dedicated resources or can take place on resources that are also used for cellular communication (Ribeiro: [0041]).

Regarding claim(s) 6, AAPA in view of Panigrahi and Ribeiro discloses all features of claim(s) 5 as outlined above. 
AAPA in view of Panigrahi does not disclose, but Ribeiro discloses wherein determining the wireless interference further includes: 
producing a first wireless performance metric indicating the amount of wireless 20interference associated with communicating the first portion of the first wireless communications from the wireless base station to the first communication device ([0052]: the base station 103 updates a table of interference estimates from UEs 101, i.e., table entry of interference estimate from UE 101a (=first wireless performance metric from first communication device) of Fig. 1B. [0041], [0045], [0047]: the interference estimates are measured on resources indicated in a grant or indicated in a list from the base station); and 
producing a second wireless performance metric indicating the amount of wireless interference associated with communicating the second portion of wireless messages from the wireless base station to the second communication device ([0052]: the base station 103 updates a table of interference estimates from UEs 101, i.e., table entry of interference estimate from UE 101n (=second wireless performance metric from second communication device) of Fig. 1B. [0041], [0045], [0047]: the interference estimates are measured on resources indicated in a grant or indicated in a list from the base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to update a table with interference estimates from UEs 101, wherein the interference estimates are measured over resources indicated by the base station, as taught by Ribeiro.
Doing so allows the base station to determine an optimal coordination for D2D connection immediately (Ribeiro: [0052]).

Regarding claim(s) 18, AAPA in view of Panigrahi and Ribeiro discloses all features of claim(s) 17 as outlined above. 
AAPA in view of Panigrahi does not disclose, but Ribeiro discloses wherein the communication management hardware is further operative to: 
produce a first wireless performance metric indicating the amount of wireless 20interference associated with communicating the first portion of wireless messages from the wireless base station to the first communication device ([0052]: the base station 103 updates a table of interference estimates from UEs 101, i.e., table entry of interference estimate from UE 101a (=first wireless performance metric from first communication device) of Fig. 1B. [0041], [0045], [0047]: the interference estimates are measured on resources indicated in a grant or indicated in a list from the base station); and 
produce a second wireless performance metric indicating the amount of wireless interference associated with communicating the second portion of wireless messages from the wireless base station to the second communication device ([0052]: the base station 103 updates a table of interference estimates from UEs 101, i.e., table entry of interference estimate from UE 101n (=second wireless performance metric from second communication device) of Fig. 1B. [0041], [0045], [0047]: the interference estimates are measured on resources indicated in a grant or indicated in a list from the base station).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to update a table with interference estimates from UEs 101, wherein the interference estimates are measured over resources indicated by the base station, as taught by Ribeiro.
Doing so allows the base station to determine an optimal coordination for D2D connection immediately (Ribeiro: [0052]).

Regarding claim(s) 30, AAPA in view of Panigrahi and Ribeiro discloses all features of claim(s) 29 as outlined above. 
AAPA in view of Panigrahi does not disclose, but Ribeiro discloses wherein determining the wireless interference associated with transmission of first wireless communications includes: 
communicating a first portion of the first wireless communications from the wireless base station over the first bandwidth portion (Fig. 1B, [0041]: base station generates a control signal and transmits it to the UE 101 a. Fig. 1A, [0029]: base station supports multiple antenna transmit and receive capabilities for parallel transmission of independent data streams between the UEs and the base station); 
communicating a second portion of the first wireless communications from the wireless base station over the second bandwidth portion (Fig. 1B, [0041]: base station generates a control signal and transmits it to the UE 101 n. Fig. 1A, [0029]: base station supports multiple antenna transmit and receive capabilities for parallel transmission of independent data streams between the UEs and the base station); and 
receiving feedback indicating that wireless interference associated with communicating the first portion of the first wireless communications and communicating the second portion of the first wireless communications is not above an interference threshold level (Fig. 1B, [0041], [0045], [0047]: BS 103 receives from the UE 101a and UE 101n measurement reports including interference estimates over resources of the network, i.e., indicated in a grant or indicated in a list, in response to receiving the control signal by the UE 101a and UE 101n. [0049]-[0050]: the measuring UE may report only the best observed frequency block with least interference instead of the worst observed frequency block with highest interference. With the report of the lowest level of interference, the “the base station 103 will know that the corresponding resources can support D2D communication” and thus the report indicates the interference is not above an interference threshold level because the base station knows the resources supports D2D communication).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to generate a control signal and to transmit the control signal to the UEs in a parallel transmission so that the UEs can report the best observed frequency block with the least interference, as taught by Ribeiro.
Doing so allows the base station to determine an optimal coordination for D2D connection immediately (Ribeiro: [0052]) and it also reduces signaling associated with measurement reporting (Ribeiro: [0049]).

Regarding claim(s) 31, AAPA in view of Panigrahi and Ribeiro discloses all features of claim(s) 30 as outlined above. 
AAPA in view of Panigrahi and Ribeiro discloses wherein controlling the conveyance of second wireless communications over the allocated wireless bandwidth to multiple communication devices includes (see claim 1 where Panigrahi discloses in Fig. 1, [0034]-[0035]: when the channel condition, i.e., SINR, between the user device 104C and the eNB 102 is bad, the eNB 102 provides data communication to the user device 104C via the user device 104D by using a D2D communication mode (=second wireless communications) over the scheduled RBs while providing data communication to the user device 104D via the cellular link), and AAPA further discloses  
utilizing the first bandwidth portion to communicate between the wireless base station and a first group of communication devices (pg. 1 ll. 20-23, 28-31 and pg. 2 ll. 1-6: the CBSD receives wireless channels in the conventional CBRS band for respective UEs, i.e., PAL wireless channels (=first bandwidth portion) is dedicated for paying/licensed users (=first group of communication device). pg. 1 ll. 20-23 and pg. 2 ll. 7-9: the CBSD uses the allocated wireless channels to support communications, i.e. provide access to the Internet, with respective UEs); and 
utilizing the second bandwidth portion to communicate between the wireless base station and a second group of communication devices (pg. 1 ll. 20-23, 28-31 and pg. 2 ll. 1-6: the CBSD receives wireless channels in the conventional CBRS band for respective UEs, i.e., GAA wireless channels (=second bandwidth portion) is dedicated for users in the general public / non-licensed users (=second group of communication devices). pg. 1 ll. 20-23, and pg. 2 ll. 7-9: the CBSD uses the allocated wireless channels to support communications, i.e. provide access to the Internet with respective UEs).

	Claim(s) 7 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) of application 17/159290 in view of Panigrahi et al. (US 2017/0026885 A1), Nentwig et al. (US 2011/0116532 A1), and Endo et al. (US 2014/0363020 A1).

Regarding claim(s) 7, AAPA in view of Panigrahi discloses all features of claim(s) 4 as outlined above. 
AAPA discloses partitioning the allocated bandwidth received from the allocation management resource into the bandwidth portions (pg. 2 ll. 7-9: the CBSD/base station uses the allocated bandwidth to provide a plurality of devices access to the Internet. For example, pg. 1 ll. 28-31: the allocated conventional CBRS band has different portions of bandwidths, i.e., PAL wireless channels, GAA wireless channels, or a combination of both (=different bandwidth portions). Pg. 1 ll. 23-24: the plurality of wireless channels from the SAS are allocated for its use. For example, pg. 1 l. 32 – pg. 2 l. 6: PAL wireless channels are licensed wireless channels and GAA wireless channels are allocated to the general public. Note: “partitioning the allocated bandwidth … into different bandwidth portions” is read as the CBSD/base station making a distinction between the plurality of allocated wireless channels from the conventional CBRS band when providing Internet access to devices based on the use of the wireless channels, i.e., PAL wireless channels are provided to licensed entities while GAA wireless channels are provided to the general public) and detecting that the wireless interference associated with communicating messages over the allocated wireless bandwidth to the multiple communication devices is above a threshold (pg. 1 ll. 20-24, 28-31, pg. 2 ll. 7-9: CBSD/base station (=wireless base station) uses the plurality of allocated wireless channels from the conventional CBRS band, i.e., PAL wireless channels, GAA wireless channels, or a combination of both (=different portions of the allocated bandwidth) to provide devices access to the Internet (=transmission of first wireless communications). Pg. 1 ll. 20-21, 24-27: to prevent interference when wireless interference is above a threshold level, SAS provides a controlled allocation (incl. allocation and deallocation) of the wireless channels to the CBSD. For example, pg. 2 ll. 1-6: based on existence of interference, PAL and/or GAA wireless channels are allocated by the SAS. Note: “determining wireless interference” is read as the CBSD/base station receiving controlled allocation of wireless channels by the SAS to prevent interference when the wireless channels are above a threshold level).
AAPA does not disclose the step of partitioning the allocated bandwidth in response to the step of detecting; andDocket No.: CHTR-2020-150 -49-identifying a respective level of wireless interference associated with communicating over each of the different number of partitions of the allocated wireless bandwidth.
However, Nentwig discloses the step of partitioning the allocated bandwidth in response to the step of detecting ([0007]: when a level of interference exceeds a threshold value, a radio resource is partitioned into first and second radio resources. [0017]: radio resources may be frequency bands. [0020]: radio resources may be also partitioned into three or four radio resources. [0021]: the base station determines to partition the radio resources when interference has reached a level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to partition the radio resource, such as frequency bands, into multiple radio resources when a level of interference exceeds a threshold value, as taught by Nentwig.
Doing so avoids interference cancellation because delay-sensitive traffic can be communicated on first radio resources and less sensitive to delay traffic can be communicated on second radio resources (Nentwig: [0021]).
AAPA in view of Panigrahi and Nentwig does not disclose -49-identifying a respective level of wireless interference associated with communicating over each of the different bandwidth portions of the allocated wireless bandwidth.
However, Endo discloses identifying a respective level of wireless interference associated with communicating over each of the different bandwidth portions of the allocated wireless bandwidth ([0092]-[0093]: a SNR calculating unit divides the frequency spectrum into a plurality of frequency bands and determines SNR for each frequency band. The SNR is associated with a frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to partition the radio resource, such as frequency bands, into multiple radio resources when a level of interference exceeds a threshold value, as taught by Nentwig, and to determine SNR for each frequency band, as taught by Endo.
Doing so specifies an intensity for each frequency band (Endo: [0094]).

Regarding claim(s) 19, AAPA in view of Panigrahi discloses all features of claim(s) 16 as outlined above. 
AAPA discloses wherein the communication management hardware is further operative to:
detecting that the wireless interference associated with communicating messages over the allocated wireless bandwidth to the multiple communication devices is above a threshold (pg. 1 ll. 20-24, 28-31, pg. 2 ll. 7-9: CBSD/base station (=wireless base station) uses the plurality of allocated wireless channels from the conventional CBRS band, i.e., PAL wireless channels, GAA wireless channels, or a combination of both (=different portions of the allocated bandwidth) to provide devices access to the Internet (=transmission of first wireless communications). Pg. 1 ll. 20-21, 24-27: to prevent interference when wireless interference is above a threshold level, SAS provides a controlled allocation (incl. allocation and deallocation) of the wireless channels to the CBSD. For example, pg. 2 ll. 1-6: based on existence of interference, PAL and/or GAA wireless channels are allocated by the SAS. Note: “determining wireless interference” is read as the CBSD/base station receiving controlled allocation of wireless channels by the SAS to prevent interference when the wireless channels are above a threshold level) and partition the allocated wireless bandwidth into different number of partitions (pg. 2 ll. 7-9: the CBSD/base station uses the allocated bandwidth to provide a plurality of devices access to the Internet. For example, pg. 1 ll. 28-31: the allocated conventional CBRS band has different portions of bandwidths, i.e., PAL wireless channels, GAA wireless channels, or a combination of both (=different bandwidth portions). Pg. 1 ll. 23-24: the plurality of wireless channels from the SAS are allocated for its use. For example, pg. 1 l. 32 – pg. 2 l. 6: PAL wireless channels are licensed wireless channels and GAA wireless channels are allocated to the general public. Note: “partitioning the allocated bandwidth … into different bandwidth portions” is read as the CBSD/base station making a distinction between the plurality of allocated wireless channels from the conventional CBRS band when providing Internet access to devices based on the use of the wireless channels, i.e., PAL wireless channels are provided to licensed entities while GAA wireless channels are provided to the general public).
AAPA does not disclose in response to the step of detecting to perform the step of partition the allocated wireless bandwidth; andDocket No.: CHTR-2020-150 -49-identifying a respective level of wireless interference associated with communicating over each of the different number of partitions of the allocated wireless bandwidth.
However, Nentwig discloses in response to the step of detecting to perform the step of partition the allocated wireless bandwidth ([0007]: when a level of interference exceeds a threshold value, a radio resource is partitioned into first and second radio resources. [0017]: radio resources may be frequency bands. [0020]: radio resources may be also partitioned into three or four radio resources. [0021]: the base station determines to partition the radio resources when interference has reached a level).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to partition the radio resource, such as frequency bands, into multiple radio resources when a level of interference exceeds a threshold value, as taught by Nentwig.
Doing so avoids interference cancellation because delay-sensitive traffic can be communicated on first radio resources and less sensitive to delay traffic can be communicated on second radio resources (Nentwig: [0021]).
AAPA in view of Panigrahi and Nentwig does not disclose -49-identifying a respective level of wireless interference associated with communicating over each of the different number of partitions of the allocated wireless bandwidth.
However, Endo discloses identifying a respective level of wireless interference associated with communicating over each of the different number of partitions of the allocated wireless bandwidth ([0092]-[0093]: a SNR calculating unit divides the frequency spectrum into a plurality of frequency bands and determines SNR for each frequency band. The SNR is associated with a frame).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to partition the radio resource, such as frequency bands, into multiple radio resources when a level of interference exceeds a threshold value, as taught by Nentwig, and to determine SNR for each frequency band, as taught by Endo.
Doing so specifies an intensity for each frequency band (Endo: [0094]).

	Claim(s) 8-10 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) of application 17/159290 in view of Panigrahi et al. (US 2017/0026885 A1), and Okuda et al. (US 2009/0219854 A1).

Regarding claim(s) 8 and 20, AAPA in view of Panigrahi discloses all features of claim(s) 1 and 13 as outlined above. 
AAPA discloses wherein the allocated wireless bandwidth is a wireless channel allocated from a CBRS (Citizens Band Radio Service) bandwidth (pg. 1, ll. 20-24, 28-31: the allocated one or more wireless channels are in a conventional CBRS band); and 
wherein determining the wireless interference includes communicating: 
i) a first wireless message from the wireless base station over the wireless channel to a first communication device of the multiple communication 10devices (pg. 1 ll. 20-23 and pg. 2 ll. 7-9: the CBSD uses the allocated wireless channels to support communications with respective UEs (=first communication device because UEs is written in plural form), i.e. provide access to the Internet), and 
ii) a second wireless message from the wireless base station over the wireless channel to a second communication device of the multiple communication devices (pg. 1 ll. 20-23 and pg. 2 ll. 7-9: the CBSD uses the allocated wireless channels to support communications with respective UEs (=second communication device because UEs is written in plural form), i.e. provide access to the Internet).
AAPA in view of Panigrahi does not disclose, but Okuda discloses simultaneously communicating i) a first message and ii) a second message (Fig. 6B, [0103]: base station simultaneously transmits data to a first relay station and data to a second relay station over a same transmission band, see Fig. 5B, [0100]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to simultaneously transmit data to a first relay station and data to a second relay station, as taught by Okuda.
Doing so allows the BS to provide data for mobile stations via the relay stations by using the same symbols but with different frequency channels (Okuda: [0100], [0103]). 

Regarding claim(s) 9 and 21, AAPA in view of Panigrahi and Okuda discloses all features of claim(s) 8 and 20 as outlined above. 
AAPA does not disclose, but Panigrahi discloses wherein controlling conveyance of the first wireless 15communications over the allocated wireless bandwidth to the multiple communication devices depending on the determined wireless interference includes (Fig. 1, [0034]-[0035]: when the channel condition, i.e., SINR, between the user device 104C and the eNB 102 is bad, the eNB 102 provides data communication to the user device 104C via the user device 104D by using a D2D communication mode (=second wireless communications) over the scheduled RBs while providing data communication to the user device 104D via the cellular link): 
in response to detecting wireless interference above a threshold value for the second wireless message communicated from the wireless base station over 20the wireless channel to the second communication device (Fig. 1, [0034]: if channel conditions, i.e., SINR, between the eNB 102 (=wireless base station) and the user device 104C (=second communication device) is bad where the eNB 102 and the user device 104C use scheduled RBs (=wireless channel) for data communication (=second wireless message)), controlling the first communication device to operate in a device-to-device communications mode in which the first communication device conveys messages from the wireless base station to the second communication device (Fig. 1, [0034]-[0035]: if channel conditions, i.e., SINR, is bad, the eNB 102 uses user device 104D to forward data transmissions between the eNB 102 and the user device 104C (=first communication device)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to provide data communication to a user device 104C via another user device by using a D2D communication mode when channel condition between the eNB 102 and the user device 104C is bad for a scheduled RBs for data communication, as taught by Panigrahi.
Doing so provides a device-to-device offloading technique in LTE networks by using a network assisted D2D communication mode (Panigrahi: Fig. 1, [0027]-[0034]).

Regarding claim(s) 10, AAPA in view of Panigrahi discloses all features of claim(s) 1 as outlined above. 
AAPA discloses wherein the wireless bandwidth is a wireless channel (pg. 1, ll. 20-24, 28-31: the allocated one or more wireless channels are in a conventional CBRS band), the method further comprising: 
partitioning the wireless channel into a first bandwidth portion and a second bandwidth portion (pg. 1 ll. 20-23, 28-31 and pg. 2 ll. 1-6: the CBSD receives wireless channels in the conventional CBRS band for respective UEs, i.e., PAL wireless channels (=first bandwidth portion) and GAA wireless channels (=second bandwidth portion). Note: the recited portions can also be interpreted differently: pg. 1 ll. 20-23, 28-31 and pg. 2 ll. 1-6: the CBSD receives wireless channels in the conventional CBRS band for respective UEs, i.e., PAL wireless channels are dedicated for paying/licensed users, i.e., one PAL wireless channel (=first bandwidth portion) for one user and another PAL wireless channel (=second bandwidth portion) for another user). 
AAPA in view of Panigrahi does not disclose, but Okuda discloses determining the wireless interference via simultaneous transmission of the first wireless communications over the first bandwidth portion and the second bandwidth portion(Fig. 6A, [0103]: base station simultaneously transmits data to a first relay station using a first frequency channel (=first bandwidth portion) and data to a second relay station using a second frequency channel (=second bandwidth portion), see Fig. 5B, [0106]: data is sent to the first relay station over one half of radio resources and data is sent to the second relay station over another half of the relay station, see also Fig. 1B, [0062]. Fig. 2, [0077]: base station recognizes a presence of interference among each relay station as shown in table T3 of Fig. 3C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to simultaneously transmit data to a first relay station and data to a second relay station over different frequency channels/radio resources and to recognize presence of interference among each relay station, as taught by Okuda.
Doing so allows the BS to provide data for mobile stations via the relay stations by using the same symbols but with different frequency channels (Okuda: [0100], [0103]).

Regarding claim(s) 22, AAPA in view of Panigrahi discloses all features of claim(s) 13 as outlined above. 
AAPA discloses wherein the allocated wireless bandwidth is a wireless channel (pg. 1, ll. 20-24, 28-31: the allocated one or more wireless channels are in a conventional CBRS band);
wherein the communication management hardware is further operative to: 
i) partition the wireless channel into a first virtual band and a second virtual band (pg. 1 ll. 20-23, 28-31 and pg. 2 ll. 1-6: the CBSD receives wireless channels in the conventional CBRS band for respective UEs, i.e., PAL wireless channels (=first virtual band) and GAA wireless channels (=second virtual band). Note: the recited portions can also be interpreted differently: pg. 1 ll. 20-23, 28-31 and pg. 2 ll. 1-6: the CBSD receives wireless channels in the conventional CBRS band for respective UEs, i.e., PAL wireless channels are dedicated for paying/licensed users, i.e., one PAL wireless channel (=first virtual band) for one user and another PAL wireless channel (=second virtual band) for another user). 
AAPA in view of Panigrahi does not disclose, but Okuda discloses ii) determine the wireless interference via simultaneous transmission of the first wireless communications over the first virtual band and the second virtual band (Fig. 6A, [0103]: base station simultaneously transmits data to a first relay station using a first frequency channel (=first virtual band) and data to a second relay station using a second frequency channel (=second virtual band), see Fig. 5B, [0106]: data is sent to the first relay station over one half of radio resources and data is sent to the second relay station over another half of the relay station, see also Fig. 1B, [0062]. Fig. 2, [0077]: base station recognizes a presence of interference among each relay station as shown in table T3 of Fig. 3C).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to simultaneously transmit data to a first relay station and data to a second relay station over different frequency channels/radio resources and to recognize presence of interference among each relay station, as taught by Okuda.
Doing so allows the BS to provide data for mobile stations via the relay stations by using the same symbols but with different frequency channels (Okuda: [0100], [0103]).

	Claim(s) 11 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) of application 17/159290 in view of Panigrahi et al. (US 2017/0026885 A1), Okuda et al. (US 2009/0219854 A1), and Braun et al. (US 2021/0227559 A1).

Regarding claim(s) 11, AAPA in view of Panigrahi and Okuda discloses all features of claim(s) 10 as outlined above. 
AAPA in view of Panigrahi does not disclose, but Braun discloses wherein the first bandwidth portion and the second bandwidth portion have a same carrier frequency in which the wireless base station simultaneously transmits the first wireless communications to the multiple communication 5devices (Fig. 1, [0152]: the gNB 110-1 performs data transmission to mobile terminals 130-1 to 130-3. [0109]: the data transmission is performed simultaneous on different physical resource blocks also referred to as frequency (=first bandwidth portion and second bandwidth portion) at the same carrier frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to simultaneously transmit data to a first relay station and data to a second relay station over different frequency channels/radio resources and to recognize presence of interference among each relay station, as taught by Okuda, and to use the same carrier frequency for the different physical resource blocks/frequency when transmitting data to multiple mobile terminals, as taught by Braun.
Doing so provides the possibility to transmit more than one data packet carrying the data transmission simultaneously (Braun: [0109]).

Regarding claim(s) 23, AAPA in view of Panigrahi and Okuda discloses all features of claim(s) 13 as outlined above. 
AAPA in view of Panigrahi does not disclose, but Braun discloses wherein the first virtual band and the second virtual band have a same carrier frequency in which the wireless base station simultaneously transmits the first wireless communications to the multiple communication 5devices (Fig. 1, [0152]: the gNB 110-1 performs data transmission to mobile terminals 130-1 to 130-3. [0109]: the data transmission is performed simultaneous on different physical resource blocks also referred to as frequency (=first virtual band and second virtual band) at the same carrier frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to simultaneously transmit data to a first relay station and data to a second relay station over different frequency channels/radio resources and to recognize presence of interference among each relay station, as taught by Okuda, and to use the same carrier frequency for the different physical resource blocks/frequency when transmitting data to multiple mobile terminals, as taught by Braun.
Doing so provides the possibility to transmit more than one data packet carrying the data transmission simultaneously (Braun: [0109]).

	Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) of application 17/159290 in view of Panigrahi et al. (US 2017/0026885 A1) and Someya et al. (US 2016/0174166 A1).

Regarding claim(s) 28, AAPA in view of Panigrahi discloses all features of claim(s) 1 as outlined above. 
AAPA in view of Panigrahi does not disclose, but Someya discloses wherein the allocated wireless bandwidth is partitioned into the different bandwidth portions for testing occurrence of wireless interference in each of the different bandwidth portions (Fig. 3: steps 1-2, [0041]: base station 100 divides an operating band into multiple 5MHz subbands to calculate an interference power for each divided band).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to divide its band into multiple subbands to calculate an interference power for each divided band, as taught by Someya.
Doing so allows the base station to determine a transmission power based on the largest interference power in the plurality of divided bands (Someya: step 3 in Fig. 3).

	Claim(s) 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) of application 17/159290 in view of Panigrahi et al. (US 2017/0026885 A1) and Gao et al. (WO 2015/172707 A1).

Regarding claim(s) 33, AAPA in view of Panigrahi discloses all features of claim(s) 1 as outlined above. 
AAPA in view of Panigrahi does not disclose, but Gao discloses from the wireless base station, transmitting a wireless signal to a first mobile communication device (pg. 6: “base station of the serving cell of the UE” sends a reference signal to the UE because “the UE measures the power of the received downlink reference signals from the serving cell” and “RSRP corresponding to the reference signal that can be received by the UE may be measured”), the first mobile communication device operative to measure an RSRP level associated with the transmitted wireless signal from the wireless base station (pg. 6: “the UE measures the power of the received downlink reference signals from [the base station of] the serving cell” and “RSRP corresponding to the reference signal that can be received by the UE may be measured”), the measured RSRP level mapped to an SNIR level (pg. 7: SINR_CQI-compensate is determined based on equation 1 including reported RSRP); and using the SNIR level to determine a CQI level (pg. 7: second CQI is determined based on mapping relationship between CQI and SINR).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to send a reference signal to a UE so that the UE measures and reports RSRP corresponding to the reference signal and determine a SINR_CQI-compensate based on the reported RSRP to further determine a second CQI based on a mapping relationship between the CQI and the SINR, as taught by Gao.
Doing so provides an “adjusted CQI [that] can more accurately reflect the multi-cooperative cells in the COMP” which “speed[s] up the convergence speed of the CQI adjustment in the COMP, thereby improving the system performance” (Gao: pg. 8). 

	Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) of application 17/159290 in view of Panigrahi et al. (US 2017/0026885 A1) and Olofsson et al. (US 2019/0174453 A1).

Regarding claim(s) 36, AAPA in view of Panigrahi discloses all features of claim(s) 1 as outlined above. 
AAPA discloses wherein the different bandwidth portions include a first bandwidth portion and a second bandwidth portion (pg. 1 ll. 28-31: the allocated conventional CBRS band have different portions of bandwidths, i.e., PAL wireless channels (=first bandwidth portion) and GAA wireless channels (=second bandwidth portion)), but AAPA in view of Panigrahi does not disclose, but Olofsson discloses, the first bandwidth portion being non-overlapping with respect to the second bandwidth portion ([0067]: first network is on CBSD PAL frequency that is non-overlapping in frequency with second network that is on CBSD GAA frequency).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the PAL wireless channels and GAA wireless channels, as taught by AAPA, to be non-overlapping in frequency, as taught by Olofsson.
Doing so allows different operators to represent the first and second networks; and thus, providing different sizes of coverages (Olofsson: [0067]).

	Claim(s) 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (AAPA) of application 17/159290 in view of Panigrahi et al. (US 2017/0026885 A1), Olofsson et al. (US 2019/0174453 A1), and Ribeiro et al. (US 2010/0093364 A1).

Regarding claim(s) 37, AAPA in view of Panigrahi and Ribeiro discloses all features of claim(s) 36 as outlined above. 
AAPA in view of Panigrahi does not disclose, but Ribeiro discloses wherein determining the wireless interference further includes: 
i) producing a first interference metric indicating a first amount of wireless interference associated with communicating a first portion of the first wireless communications via the first bandwidth portion from the wireless base station to a first communication device ([0052]: the base station 103 updates a table of interference estimates from UEs 101, i.e., table entry of interference estimate from UE 101a (=first interference metric) of Fig. 1B. [0041], [0045], [0047]: the interference estimates are measured on resources indicated in a grant or indicated in a list from the base station. [0046]: the measurement is provided in relative terms and up to 10 dB errors are allowed. Fig. 1A, [0029]: base station supports multiple antenna transmit and receive capabilities for parallel transmission of independent data streams between the UEs and the base station), and 
ii) producing a second interference metric indicating a second amount of wireless interference associated with communicating a second portion of the first wireless communications via the second bandwidth portion from the wireless base station to a second communication device ([0052]: the base station 103 updates a table of interference estimates from UEs 101, i.e., table entry of interference estimate from UE 101n (=second interference metric) of Fig. 1B. [0041], [0045], [0047]: the interference estimates are measured on resources indicated in a grant or indicated in a list from the base station. [0046]: the measurement is provided in relative terms and up to 10 dB errors are allowed. Fig. 1A, [0029]: base station supports multiple antenna transmit and receive capabilities for parallel transmission of independent data streams between the UEs and the base station); and 
controlling conveyance of the second wireless communications based on a magnitude of the first interference metric and a magnitude of the second interference metric (Fig. 1B, [0041]: based on the interference estimates, the base station performs resource allocation relating to D2D communication). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to program the CBSD, as taught by AAPA, to update a table with interference estimates from UEs 101, wherein the interference estimates are measured over resources indicated by the base station, so that the base station can perform resource allocation relating to D2D communication based on the interference estimates, as taught by Ribeiro.
Doing so allows the base station to determine an optimal coordination for D2D connection immediately (Ribeiro: [0052]).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THE HY NGUYEN whose telephone number is (571)270-3813.  The examiner can normally be reached on Mo-Fr: 8am-4pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Avellino, can be reached on (571) 272-3905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THE HY NGUYEN/Examiner, Art Unit 2478